DETAILED ACTION
Claims 1-6 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (U.S. Pat. Pub. No. 2018/0341525 A1, hereinafter Gupta) in view of Hks et al (U.S. Pat. Pub. No. 2015/0242275 A1, hereinafter Hks).

As per claim 1, Gupta teaches the limitations substantially as claimed, including an information processing device comprising:
a plurality of threads, each of the plurality of threads being configured to process any of a plurality of tasks (Paragraph [0052]), the plurality of tasks being obtained by dividing a job (Paragraph [0046]); and
a control circuit configured to execute processing when designating a next task in scheduling for the plurality of threads (Paragraph [0049]).

Gupta does not expressly teach inquiring of an assignment destination thread out of the plurality of threads as to whether the next task is to be completed by a scheduled time, and 

However, Hks teaches inquiring of an assignment destination thread out of the plurality of threads as to whether the next task is to be completed by a scheduled time, and preferentially assigning a task supposed to be completed by the scheduled time in the assignment destination thread, as the next task from among the plurality of tasks (Paragraph [0043]).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Hks with those of Gupta in order to allow for Gupta’s device to ensure that the most important or critical tasks are executed and meet their deadline, which could help to increase buy-in from potential users.

As per claim 5, it is a system claim which has no further limitations beyond those rejected above.  Therefore, it has been rejected for the same reasons.

As per claim 6, it is a medium claim which has no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Tks, as applied to claim 1 above, and further in view of Gupta et al (U.S. Pat. No. 9430920 B1, hereinafter Gupta2).

As per claim 2, Gupta and Tks do not expressly teach that the control circuit is configured to assign the next task based on information that indicates performance in a storage device in which data related to the next task is recorded.

However, Gupta2 teaches that the control circuit is configured to assign the next task based on information that indicates performance in a storage device in which data related to the next task is recorded (Col. 5, Lines 1-35).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Gupta2 with those of Gupta and Tks in order to allow for Gupta’s and Tks’ device to take performance into consideration when making scheduling decisions, which could result in more efficient execution of tasks, thereby potentially leading to greater user satisfaction.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Tks, as applied to claim 1 above, and further in view of Terechko et al (U.S. Pat. Pub. No. 2011/0004881 A1, hereinafter Terechko).

As per claim 3, Gupta and Tks do not expressly teach that the control circuit is configured to perform prefetching for the next task on a storage device in which data related to the next task is recorded, before assigning the next task.

However, Terechko teaches that the control circuit is configured to perform prefetching for the next task on a storage device in which data related to the next task is recorded, before assigning the next task (Paragraph [0015]).



As per claim 4, Terechko teaches that the control circuit is configured to assign the next task when the prefetching for the next task is to be completed by the scheduled time (Paragraph [0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762. The examiner can normally be reached M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196